UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8390


FELIX ORIAKHI,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-00893-PJM; 1:90-cr-00072-PJM-12)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Felix       Oriakhi         seeks     to   appeal       the    district      court’s

order construing his “Petition for Writ of Audita Querela” as a

motion pursuant to 28 U.S.C. § 2255 (2000), and denying it for

failure to first obtain authorization from this court to file a

successive § 2255 motion.                     See 28 U.S.C. §§ 2244(b)(2), 2255

(2006).       He also seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 59(e) motion.                                  The orders are not

appealable      unless           a    circuit         justice         or     judge     issues    a

certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2000).                 A

certificate         of     appealability              will       not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     §    2253(c)(2)            (2000).         A    prisoner       satisfies      this

standard   by       demonstrating            that     reasonable           jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                    Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have       independently            reviewed      the    record     and

conclude      that       Oriakhi       has    not        made    the       requisite    showing.

Accordingly,         we    deny       a     certificate          of    appealability,         deny

Oriakhi’s motion to consolidate, and dismiss the appeal.                                        We

dispense      with        oral       argument       because       the       facts    and     legal

                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3